DETAILED ACTION
Claims 1-20 are pending in the present application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Whelihan US Patent Application Publication No. 2013/0026220 A1 in view of Cranfill et al. US Patent Application Publication No. 2012/0311438 A1.

Regarding claim 1, Whelihan teaches the following:
A portable electronic device [note: Figure 1 (152) mobile computing device ] comprising: 
a camera [note: paragraph 0030 “mobile computing device 150 with a built-in camera (not shown) and display 152” ]; 
a display screen [note:  paragraph 0030 display ]; and 
a processor configured to: identify a piece of equipment from one of an image of the piece of equipment or of a fiducial marker associated with the piece of equipment captured by the camera [note: Figure 1 (112) fiducial marker; paragraph 0009 “The processor is configured to detect a fiduciary marker within the at least one image.”; paragraph 0030 “the fiducial marker 112 (in this example QR code); paragraph 0037 “The image may be captured, for example, by a camera in a smart phone or other mobile computing device”; paragraph 0038 “information for uniquely identifying the piece of equipment associated with the fiduciary marker” ]; 
display a header page associated with the piece of equipment on the display screen responsive to identifying the piece of equipment, the header page including options for accessing different types of documentation associated with the piece of equipment, the documentation pertaining to at least one of installation, operation, or maintenance for a piece of equipment [note: paragraph 0022 “the status information is then displayed”; paragraph 0030 “displayed on display 152”; paragraph 0001 collects operational data, manages inventory among other functions; paragraph 0033 access equipment information ]; 
receive an indication from a user of a type of documentation to access; and responsive to receiving the indication of the type of documentation to access: retrieve the documentation from a local memory of the portable electronic device without accessing a network or internet connection [note: paragraph 0033 “Once the identifying information is received … the user may select the status 230 … to display more detailed information” (i.e. drill down process to more options or detail of the selected equipment information) ; paragraph 0026 various implementations]; and 
display the documentation on the display screen [note: Figure 1 display 152; paragraph 0037 ]. 
Although Whelihan teach the invention as cited above, they do not explicitly teach retrieve the documentation from a local memory of the portable electronic display without accessing a network or internet connection. They do teach means for storing to a local memory of the device. However, Cranfill et al. teach a software routine wherein the system downloads documentation to a portable device when the device is connected to a network and is thereby available to the end user when offline (without internet connection) [note: paragraph 0065, “can be downloaded in the background while the device is connected to the network, and cached on the user’s device, thereby making them available for display to the user even if the user is not presently connected to a network (that is, is offline)”. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward portable electronic devices; also both references discuss storing information to local memory, and caching information to a local device is a well-known practice in the data processing arts. 

Claim 2: The portable electronic device of claim 1, wherein the processor is configured to identify the piece of equipment by extracting identification information from the image of the fiducial marker [note: Figure 4; paragraphs 0037-0039 means for identifying equipment data] 
Claim 3: The portable electronic device of claim 2, wherein the fiducial marker is one of a bar code and a quick response code [note: Figure 1 fiducial marker; Figure 4; paragraphs 0037-0039 marker detects image with bar code or QR code identifying a piece of equipment from smart phone].
Claim 4: The portable electronic device of claim 2, wherein the processor is configured to identify the piece of equipment by searching a database in the local memory of the portable electronic device associating different identification information with different pieces of equipment [note: paragraphs 0041 alternate implementations; paragraph 0034 software].
Claim 5: The portable electronic device of claim 1, wherein the processor is configured to identify the piece of equipment by comparing the image of the piece of equipment to a library of three-dimensional models of a plurality of pieces of equipment stored in the local memory of the portable electronic device [note: paragraph 0032 maintains a database of various pieces of equipment].

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. US Patent Application Publication No. 2018/0129656 A1 in view of Cranfill et al. US Patent Application Publication No. 2012/0311438 A1.
Regarding claim 10, Crawford teaches the following:
A system comprising: [note: Figure 4; paragraph 0003 methods for generating and providing object guides, such as three-dimensional product instruction manuals, in responding to a scan of an object ] a plurality of pieces of equipment; 
a set of identifiers, each of the plurality of pieces of equipment being associated with a different identifier in the set of identifiers [note: paragraphs 0041 and 0045 discuss an app ID and object ID ]; and 
a portable computing device including: a camera [note: paragraph 0027 mobile device camera; Figure 4 (26) mobile device ]; 
a display screen [note: paragraph 0027 mobile device camera; Figure 4 (26) mobile device ]; and 
a processor configured to: identify a piece of equipment from an image of the identifier associated with the piece of equipment captured by the camera [note: Figure 4 (26); paragraphs 0030-0031 QR code and identifying object ]; 
responsive to identifying the piece of equipment, retrieve equipment documentation regarding the piece of equipment from a local memory of the portable computing device, the documentation pertaining to at least one of installation, operation, or maintenance to identifying the piece of equipment … [note: paragraph 0039 web application may be implemented on device, server or both; paragraph 0041 means for requesting manual; paragraph 0042 system identifies selected model; paragraph 0056 instructions are stored in memory, various implementations(i.e. software may be installed on device for functionality when internet connection is not available); also see paragraphs 0005-0006 and 0008; paragraph 0044 instructional manual ]; and 
display the documentation on the display screen [note: paragraph 0050 display guide ]. 
Although Crawford et al. teach the invention as cited above, they do not explicitly teach retrieve equipment documentation from a local memory without accessing a network or internet connection. They do teach means for storing to a local memory of the device. However, Cranfill et al. teach a software routine wherein the system downloads documentation to a portable device when the device is connected to a network and is thereby available to the end user when offline (without internet connection) [note: paragraph 0065, “can be downloaded in the background while the device is connected to the network, and cached on the user’s device, thereby making them available for display to the user even if the user is not presently connected to a network (that is, is offline)”. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward portable electronic devices; also both references discuss storing information to local memory, and caching information to a local device is a well-known practice in the data processing arts. 

Claim 11: The system of claim 10, wherein the processor of the portable computing device is further configured to display a header page associated with the piece of equipment on the display screen responsive to identifying the piece of equipment, the header page including options for accessing different types of documentation associated with the piece of equipment [note: paragraphs 0030-0031 electronic informational guides; paragraph 0040 selecting various views; paragraph 0042 serial numbers, model numbers, etc.; paragraph 0044 means for analysis of metrics; paragraph 0048 web service application interface 52  ].
Claim 12: The system of claim 11, wherein the processor of the portable computing device is further configured to receive an indication from a user of a type of documentation to access [note: paragraph 0035 user receives one or more guides in response to request ].
Claim 13: The system of claim 11, wherein the processor of the portable computing device is further configured to retrieve the equipment documentation responsive to receiving the indication of the type of documentation to access [note:  Paragraph 0035].
Claim 14: The system of claim 11, wherein each of the plurality of pieces of equipment has the identifier affixed thereto [note: paragraph 0040 tag production ordering and affixing a tag or bar code to object  ].
Claim 15: The system of claim 11, wherein the set of identifiers is printed on a sheet of paper unaffixed to any of the plurality of pieces of equipment [note: paragraph 0040 ].
Claim 16: A method of facilitating off-line accessing equipment information, the method comprising: providing a portable electronic device including the equipment information stored in a local memory of the portable electronic device; providing an identifier of the equipment; and providing instructions to: capture an image of the identifier of the equipment with a camera of the portable electronic device; and select a type of equipment information to view from a menu of different types of information associated with the equipment displayed on a user interface of the portable electronic device responsive to capturing the image of the identifier of the equipment, the selection of the type of equipment causing the portable electronic device to retrieve equipment information …” [note:  Abstract, electronic guides; Figure 4; paragraph 0003 product instruction manuals; paragraph 0034 guides or information may be uploaded to local memory for storage and off line usage; also note citations for independent claim 10 above; paragraph 0056 various implementations; paragraph 0027 local storage, application may be customized on device; paragraph 0030 mobile computing device 150 ].
Claim 17: The method of claim 16, further comprising providing instructions to affix the identifier of the equipment to the equipment. [note:  paragraph 0040 affixed or built on object, software means for generating a tag production order 20 ].
Claim 18: The method of claim 16, further comprising downloading the equipment information from a computer system of a vendor of the equipment to the portable electronic device [note: Figure 4 ]. 
Claim 19: The method of claim 18, further comprising downloading the equipment information from the computer system of the vendor of the equipment to a removable memory device that is later coupled to the portable electronic device [note: paragraph 0035 means for download or uploading of information].
Claim 20: The method of claim 18, wherein the computer system of the vendor determines what equipment to download information for based on a maintenance or service job number provided to the computer system of the vendor [note: paragraph 0049 identifies model number, etc.].

Claims 6, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Whelihan US Patent Application Publication No. 2013/0026220 A1 in view of Cranfill et al. US Patent Application Publication No. 2012/0311438 A1 and Rider et al. US Patent Application Publication No. 2011/0218730 A1.
	Although Whelilhan and Cranfill et al. teach the invention as applied to independent claim 1, they do not explicitly teach dependent claims 6-9; however, Rider et al. teach the feature as follows:
Claim 6: The portable electronic device of claim 1, further comprising a user interface configured to receive an order for a replacement part for the equipment, wherein the processor is further configured to store the order for the replacement part in the local memory of the portable electronic device while the network connection or internet connection is unavailable to the electronic device [note: paragraphs 0051-0053 “sends a request to storage depot to have appropriate replacement equipment transferred to datacenter”, technician selects an entry on UI menu that causes mobile device to obtain information for replacement equipment (note Whelihan allows for local storage of application on device see paragraph 0027)]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined Rider et al. with the cited reference since they are all directed toward the use of mobile devices to manage information. Rider et al. further depicts how the system can order replacement parts for malfunctioning equipment.
Claim 7: The portable electronic device of claim 6, wherein the processor is further configured to transmit the order for the replacement part when the network connection or internet connection becomes available to the portable electronic device [note: Rider et al., paragraphs 0051-0053 “sends a request to storage depot to have appropriate replacement equipment transferred to datacenter”, technician selects an entry on UI menu that causes mobile device to obtain information for replacement equipment (when the system is online it is able to send and receive messages)].
Claim 8: The portable electronic device of claim 1, further comprising a user interface configured to receive a service request for the equipment, wherein the processor is further configured to store the service request in the local memory of the portable electronic device while a network connection is unavailable to the electronic device [note Whelihan figures 1 and 4; Rider et al., see paragraphs 0051-0053 “sends a request to storage depot to have appropriate replacement equipment transferred to datacenter”, technician selects an entry on UI menu that causes mobile device to obtain information for replacement equipment (note Whelihan allows for local storage of application on device see paragraph 0027)]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined Rider et al. with the cited reference since they are both directed toward the use of mobile devices to manage and analyze equipment. Rider et al. further depicts how the system can order replacement parts for malfunctioning equipment.

Claim 9: The portable electronic device of claim 8, wherein the processor is further configured to transmit the service request when a network connection becomes available to the portable electronic device [note: Whelihan abstract, Figures 1 and 4; paragraph 0040 means for sending commands; Rider et al., paragraphs 0051-0053 “sends a request to storage depot to have appropriate replacement equipment transferred to datacenter”, technician selects an entry on UI menu that causes mobile device to obtain information for replacement equipment (when the system is online it is able to send and receive messages)].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the current rejection. Note newly cited reference Cranfill et al. combined with the cited reference.

	In the remarks, Applicant has argued the following:
	ARGUMENT: The independent claims recite retrieval of information from a local memory “without accessing a network or internet connection”. Whelihan and Crawford do not disclose this feature.
	RESPONSE:	In response to the argument note newly cited reference Cranfill et al. Cranfill et al. teach means for accessing information stored locally without accessing a network or internet connection by caching the information to local memory when there is an internet connection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169